Citation Nr: 1455527	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-05 029A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for status post left ankle fusion currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for bilateral pes planus rated as 30 percent disabling prior to November 17, 2013.  

3.  Entitlement to a total rating for compensation based on individual unemployability (TDIU) prior to November 17, 2013.

4.  Entitlement to a total rating for compensation based on individual unemployability since November 17, 2013.  


REPRESENTATION

Veteran represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction currently resides with the VA RO in Roanoke, VA.    

In a December 2013 rating decision, the Veteran was granted a 50 percent rating for his service-connected bilateral pes planus effective November 17, 2013.  Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that a claim remains in controversy where less than the maximum benefit available is awarded.  A.B. v. Brown, 6 Vet. App. 35 (1993).  Because the maximum rating available was not granted for the entire appeal period at issue, the issue as styled above remains in appellate status. 

The issue of entitlement to a TDIU prior to November 17, 2013, being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran's left ankle disability is manifested by no more than ankylosis in dorsiflexion to 0 degrees.  

2.  Prior to November 17, 2013, the Veteran's bilateral pes planus was manifested by complaints of pain and objective evidence of inward bowing of the tendo achillis and pain on manipulation of the bilateral feet, and was no more than "moderate" in degree.

3.  Since November 17, 2013, the Veteran's service-connected left ankle disability and bilateral pes planus have rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for ratings for a left ankle disability in excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 5270 (2013).

2.  Prior to November 17, 2013, the criteria for the assignment of a rating in excess of 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2013).

3.  Since November 17, 2013, the criteria for entitlement to a total disability rating based on unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records are of record.  Additionally, the Veteran initially requested a hearing before a Decision Review Officer and he was notified of such hearing.  He requested that the hearing be rescheduled and ultimately canceled his request for a hearing through his representative.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating Claims

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2013).

The words slight, moderate, and severe are not defined in the Rating Schedule.   Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2013).   Use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.

A.  Left Ankle

In December 2009, the Veteran contacted VA indicating that he wanted to file a claim for TDIU.  His claim was processed to include a claim for an increased rating for his service connected left ankle disability.

At a January 2010 VA examination the Veteran reported left ankle giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, cracking, popping, warmth, redness, swelling, and tenderness.  He indicated that he had flare-ups of joint disease every two to three weeks.  Physical examination of the left ankle reveals that there was bony joint enlargement and pain at rest but no ankle instability and no tendon abnormality.  The Veteran was noted to ambulate with an antalgic gait with poor propulsion.  Range of motion testing revealed that there was joint ankylosis and 0 degrees of dorsiflexion and plantar flexion.  The examiner indicated that there was pain and weakness after three repetitions of range of motion but the ranges of motion findings did not change.  The examiner noted that the left ankle joint ankylosis was stable and not fixed in abduction, adduction, inversion or eversion.  The examiner diagnosed degenerative joint disease of the left ankle, surgical fusion of the left subtalar joint, left calcaneocuboid joint, and left talonavicular joint.  The examiner indicated that the Veteran was not employed and had stopped working due to back pain and foot and ankle pain.  The examiner noted that standing on his feet for prolonged periods resulted in increased pain and swelling in the left foot for days and increased lost work time.  The examiner indicated that the Veteran walked painfully with a cane and was unable to be on his feet for more than thirty minutes.  He was unable to climb ladders or walk on uneven ground.  

Associated with the claims file is a statement from the Veteran's treating physician at VA which indicates that the Veteran has a long history of left ankle pain and uses a cane for ambulation with an altered gait.  

At a September 2013 VA examination, the Veteran reported flare-ups of ankle pain which resulted in stiffness, swelling, and pain.  The examiner noted that the Veteran's left ankle was fused in a neutral position and he was unable to perform repetitive use testing and as such had no loss of range of motion.  The examiner indicated that left ankle disability resulted in less movement than normal.  The examiner noted that there was pain, weakness, fatigability, and incoordination but no additional limitation of functional ability of the ankle joint during flare-ups or repeated use over time.  There was no localized tenderness or pain on palpation of the joints/soft tissue of either ankle.  There was no joint laxity.  The Veteran was noted to ambulate with a cane to assist with stability during standing and ambulation.  X-rays revealed slight widening of the medial aspect of the ankle mortise compared to lateral, internal fixation of calcaneus and talus partially visualized with no hardware complications, and soft tissue swelling laterally.  The examiner indicated that the Veteran's left ankle condition impacted his ability to work in that it resulted in limitations in standing, ambulating, and stairs.  

Relevant VA outpatient treatment reports reflect reports of left ankle pain for which the Veteran was treated with pain medications, braces, and other conservative measures.  

The Veteran's left ankle disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5270 for ankylosis of the ankle.  A 20 percent rating is assigned for ankylosis in plantar flexion less than 30 degrees; a 30 percent rating is warranted for ankylosis in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees; and a 40 percent rating is warranted for ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  

Normal range of motion is from 0 to 20 degrees of ankle dorsiflexion and 0 to 45 degrees of ankle plantar flexion.  38 C.F.R. § 4.71a, Plate II.

A review of the evidence as reported above does not reflect that the Veteran's left ankle disability warrants a rating higher than 30 percent during the relevant appeal period at issue.  These findings demonstrate ankylosis in dorsiflexion at 0 degrees, which warrants a 30 percent rating under Diagnostic Code 5270, but no higher.  There is no evidence of ankylosis in dorsiflexion at more than 10 degrees, or ankylosis in plantar flexion at more than 40 degrees.  Additionally, there are no findings of deformities in abduction, adduction, inversion, or eversion. 

The Board has also considered whether a higher rating is warranted under any other Diagnostic Codes relevant to disabilities of the ankle.  However, Diagnostic Codes 5271-5274 all provide less than the currently assigned 30 percent disability.  Moreover, the Veteran's left ankle disability is more appropriately rated under Diagnostic Code 5270 which pertains to ankylosis of the ankle which is the predominant disability at issue in this case.  

The Veteran is competent to report symptoms associated with his left ankle disability, and there is no reason shown to doubt his credibility in this regard.   However, as a layperson, lacking in medical training and expertise, he cannot provide a competent opinion on a matter as complex as the severity of the clinical manifestations of his left ankle disability and his views are of little probative value.  And, even if his opinion were entitled to be accorded greater probative value, it is far outweighed by the medical evidence of record demonstrating clinical analysis of the left ankle.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In view of the foregoing, the preponderance of the evidence is against the claim for a rating in excess of 30 percent for status post left ankle fusion; there is no reasonable doubt to be resolved; and an increased rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, a higher schedular rating is denied.

B.  Bilateral Pes Planus

In December 2009, the Veteran contacted VA indicating that he wanted to file a claim for TDIU.  His claim was processed to include a claim for an increased rating for his service connected bilateral pes planus.

At a January 2010 VA foot examination, the Veteran reported pain, swelling heat, redness, fatigability, weakness, and lack of endurance of the left foot and the same symptoms of the right foot with the exception of heat and redness.  He was noted to have flare-ups of joint disease one to three times a month with prolonged walking and during flare-ups he had to rest and elevate his feet.  He was able to stand for fifteen to thirty minutes and he was unable to walk more than a few yards.  He used an orthotic insert, cane, and left ankle brace.  He did not use corrective orthopedic shoes.  The examiner noted that the Veteran had pain with weight bearing and walking on a flat hard surface with the left foot.  The examiner noted mild left hallux valgus found incidentally on X-ray.  Physical examination of the left foot revealed inward bowing with nonweight bearing and weight bearing which was partially correctable with manipulation and pain on manipulation.  There was marked pronation and pain on manipulation and forefoot malalignment which was not correctable with manipulation.  Physical examination of the right foot revealed inward bowing with nonweight bearing and weight bearing, which was correctable with manipulation and no pain or spasm on manipulation.  There was no forefoot malalignment.  Following the physical examination and review of x-rays, the examiner assessed the Veteran with bilateral pes planus, bilateral heel spurs, left hallux valgus, and old healed fracture of the left fifth metatarsal.  The examiner indicated that the Veteran was not employed and had stopped working due to back pain and foot and ankle pain.  The examiner noted that standing on his feet for prolonged periods resulted in increased pain and swelling in the left foot for days and increased lost work time.  The examiner indicated that the Veteran walked painfully with a cane and was unable to be on his feet for more than thirty minutes.  He was unable to climb ladders or walk on uneven ground.  

VA outpatient treatment reports of record variously document reports of painful feet.  The Veteran was noted to have bilateral pes planus with sagging of the midfeet bilaterally. 

The Veteran's bilateral pes planus have been rated under Diagnostic Code 5276 which pertains to acquired flatfoot.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2013).   Under Diagnostic Code 5276, a 10 percent evaluation is for application when there is moderate disability evidenced by weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet bilaterally or unilaterally.  A 30 percent evaluation is for application when there is severe bilateral disability evidenced by marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent evaluation is for application when there is pronounced bilateral disability evidenced by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, which is not improved by orthopedic shoes or appliances.

As noted, during the pendency of the appeal, a 50 percent rating was awarded for the Veteran's bilateral pes planus effective November 17, 2013.  The Board notes that 50 percent is the maximum schedular benefit under Diagnostic Code 5276.  38 C.F.R. § 4.71a.  Consequently, the Board will consider whether a schedular rating in excess of 30 percent is warranted for bilateral flat feet prior to November 17, 2013.  

With regard to the period prior to November 17, 2013, the evidence as reported above does not warrant a rating in excess of 30 percent.  These findings are not tantamount to pronounced flatfoot as there is no evidence of bilateral marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendo achillis on manipulation, which is not improved by orthopedic shoes or appliances.  Specifically, at the Veteran's January 2010 VA foot examination, the examiner found that the right fout had only mild pronation, as opposed to the bilateral marked pronation required for the 50 percent rating.  The Board notes that the left foot was found on examination to have marked pronation, but the highest schedular rating for unilateral pes planus is 30 percent.  The 50 percent rating is only awarded when there is marked, bilateral, pronation.  
The Board has also considered whether an increased rating is warranted under any other Diagnostic Codes a the evidence does not establish that the Veteran has been diagnosed with bilateral weak foot (Diagnostic Code 5277), acquired claw foot (pes cavus) (Diagnostic Code 5278), anterior metatarsalgia (Diagnostic Code 5279), severe unilateral hallux rigidus (Diagnostic Code 5281), malunion or nonunion of the tarsal or metatarsal bones (Diagnostic Code 5282), malunion of or nonunion of the tarsal or metatarsal bones (Diagnostic Code 5283), or any other foot injuries (Diagnostic Code 5284) and as such the Veteran is not entitled to a compensable rating under any of those Diagnostic Codes.  While the January 2010 VA examiner noted an incidental finding of hallux valgus of the left foot, Diagnostic Code 5280 provides for a maximum rating of 10 percent.  Additionally, there was no evidence of any functional loss which would equate to a higher rating during the relevant time period.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran is competent to report symptoms associated with his bilateral pes planus, and there is no reason shown to doubt his credibility in this regard.   However, as a layperson, lacking in medical training and expertise, he cannot provide a competent opinion on a matter as complex as the severity of the clinical manifestations of his bilateral feet and his views are of little probative value.  And, even if his opinion were entitled to be accorded greater probative value, it is far outweighed by the medical evidence of record demonstrating clinical analysis of the bilateral feet.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In view of the foregoing, the preponderance of the evidence is against the claim for a rating in excess of 30 percent for bilateral pes planus prior to November 17, 2013; there is no reasonable doubt to be resolved; and an increased rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

C.  Extraschedular Considerations
The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected pes planus and left ankle disabilities are adequate in this case.  The Veteran's primary symptoms include pain, deformity and ankylosis, which results in difficulty walking and standing from those limitations.  The Board notes that there is nothing unique or unusual about the Veteran's foot disabilities.  That is not to say they don't cause significant impairment.  The Veteran has been noted to be limited in his ability to walk, or stand for prolonged periods of time.  However, these are not unique symptoms, and the fact remains that the Veteran is assigned a high schedular rating in acknowledgement of the considerable impairment he experiences as a result of his bilateral foot and left ankle problems.  It is clear that these service connected disabilities cause significant impairment, and impair the Veteran's ability to work.  However, again, the high schedular rating that is assigned in this case is assigned to compensate in large part for any impairment with employment.  Moreover, looking at the Veteran's complaints, there is nothing that is particularly unique, unusual, or exceptional about his bilateral pes planus or left ankle disabilities.  The impairment from the disabilities are significant, but they would be expected to be to merit a 50 percent and a 30 percent ratings.  As such, the assigned schedular evaluations are considered to adequately describe the Veteran's back disability and a referral for extraschedular consideration is not warranted. 

III.  TDIU Claim

The Veteran claims that his service-connected left ankle disability and bilateral pes planus render him incapable of substantially gainful employment.  

A total disability rating based upon individual unemployability due to service-connected disabilities is assigned when service-connected disabilities result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16(a).

A claim for a total compensation rating based upon individual unemployability, 'presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider.'   Vettese v. Brown, 7 Vet. App. 31 (1994).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extra-schedular consideration.

In the case at hand, the Veteran is service connected for: (1) status post left ankle fusion, rated 30 percent disabling for the entire appeals period; and (2) bilateral pes planus, rated 30 percent disabling prior to November 17, 2013, and rated 50 percent disabling thereafter.  Combining these ratings under 38 C.F.R. §§ 4.25 and 4.26 results in a 60 percent rating prior to November 17, 2013, and a 70 percent rating on and after November 17, 2013.  Since November 17, 2013, these ratings satisfy the schedular TDIU criteria of 38 C.F.R. § 4.16(a).  The Board must now consider whether the Veteran is, in fact, unemployable due to his service-connected disabilities for the period since November 17, 2013.

At a January 2010 VA examination, the Veteran indicated that he had been unemployed for one year due to back pain and foot/ankle pain.  He indicated that he was on his feet for prolonged periods at work resulting in increased pain and swelling of the left foot for days following and increased lost work time.  The Veteran was noted to walk painfully with a cane.  He was unable to be on his feet for more than thirty minutes.  He was unable to climb ladders or walk on uneven ground.  The examiner concluded that it would be impossible for the Veteran to obtain or maintain gainful employment at any type of physical labor type of work which was his previous employment.  The examiner noted that the Veteran had no training/skills for office or desk jobs.  

Associated with the claims file is a statement from the store manager of an auto parts store where the Veteran was employed on a part-time basis from 9 am to 5 pm Monday through Wednesday since 2010.  The manager indicated that the Veteran was in extreme pain by Wednesdays if he made it to work after working the previous two days.  He reported that the Veteran missed more work than was allowed by the company but the company was flexible due to his condition.  The manager concluded that he was unsure how much longer the Veteran could continue in his position as his condition continued to progress.    

At a September 2013 VA examination, the examiner indicated that the Veteran's left ankle condition impacted his ability to work in that it resulted in limitations in standing, ambulating, and stairs.  

At a November 2013 VA examination, the examiner indicated that the Veteran's bilateral pes planus resulted in standing/ambulating duration limitations.  

Based on this information, for the period since November 17, 2013, the Board finds that, resolving the benefit of the doubt in favor of the Veteran, entitlement to a TDIU is warranted.  In reaching this opinion, the Board notes that the January 2010 examiner concluded that it was impossible for the Veteran to obtain or maintain gainful employment at any type of physical labor type of work which was his previous employment because of his service-connected left ankle disability and bilateral pes planus.  While there is evidence that the Veteran has been employed on a part-time basis since 2010, this evidence indicates that the Veteran is unable to work even his part-time hours due to the functional impairments caused by his service-connected disabilities.  The 2010 VA examiner also specifically noted that the Veteran had no training/skills for office or desk jobs.

Accordingly, there is medical evidence of record suggesting that the Veteran is unemployable due solely to his service-connected disabilities.  As such, the Board concludes that the overall evidence of record reveals that the Veteran is not capable of performing the physical and mental acts required by employment due to such disabilities.  A TDIU is therefore granted as of November 17, 2013.


ORDER

An increased rating for status post left ankle fusion currently rated as 30 percent disabling is denied.

An increased rating for bilateral pes planus rated as 30 percent disabling prior to November 17, 2013, is denied.  

A total rating for compensation based on individual unemployability since November 17, 2013, is granted.  


REMAND

As noted above, for the period prior to November 17, 2013, the Veteran does not have one service connected disability rated 60 percent or higher and does not have two or more service-connected disabilities with a combined rating of 70 percent.  However, the January 2010 VA examiner indicated that the Veteran was unable to follow a substantially gainful occupation solely due to service-connected disabilities.  As the ratings assigned for the Veteran's service-connected left ankle disability and bilateral pes planus continue to be less than the thresholds discussed above, the Board must refer the claim of entitlement to a TDIU prior to November 17, 2013, aspect of this claim for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b) .


Accordingly, the case is REMANDED for the following action:

1.  Refer the issue for extraschedular consideration pursuant to and in compliance with 38 C.F.R. § 4.16(b) and allow time for a response.

2.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.   Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


